United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
G.F., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Albany, NY, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1175
Issued: November 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2011 appellant filed a timely appeal of a March 25, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) that denied appellant’s request for
reconsideration because the request was untimely and did not demonstrate clear evidence of
error. Because more than 180 days has elapsed between the most recent merit decision dated
November 2, 2009 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 5, 2009 appellant, then a 55-year-old letter carrier, filed an occupational disease
claim alleging that he sustained pain, tingling and numbness while casing mail. He noted being
aware of his condition since March 13, 2007.
In support of his claim, appellant submitted several medical reports which included a
November 11, 2008 report from Dr. Mohan K. Sadana, a Board-certified plastic surgeon and
treating physician, who noted appellant’s chief complaint of pain in both wrists which
appellant related began “about nine months ago and was usually movement related.”
Dr. Sadana further noted that appellant indicated that he had pain and discomfort while
picking up objects and complained of “weakness of both hands and also numbness of both
hands.” He advised that appellant related that “working aggravates the pain and the patient
drops objects.” Dr. Sadana examined appellant and diagnosed bilateral carpal tunnel
syndrome.
A December 5, 2008 sensory nerve conduction study (NCS) read by Dr. Vinodrai
Parmar, a Board-certified psychiatrist and neurologist, revealed carpal tunnel syndrome.
In a decision dated November 2, 2009, OWCP found that appellant did not meet his
burden of proof to establish his claim. It found that the medical evidence was not based on an
accurate history and did not sufficiently address how appellant’s diagnosed condition was related
to his work duties.
On August 11, 2010 Dr. Sadana’s office faxed OWCP a June 20, 2010 report from
him, who noted that appellant was seen for the management of pain of both wrists and
numbness of the fingers, left worse than right. Dr. Sadana noted that appellant’s work
involved repetitive movements of the wrists and fingers and that appellant had pain and
discomfort of the wrists while at work and was dropping things out of his hands.
Additionally, he advised that appellant’s hands fell asleep while riding a bicycle. Dr. Sadana
diagnosed bilateral carpal tunnel syndrome with left side moderate and recommended a
release of the left carpal tunnel neurolysis and synovectomy. He opined that appellant had “a
history of repetitive movements of the wrists and fingers at work and this is work related.”
Dr. Sadana’s office also forwarded another copy of the December 5, 2008 NCS.
On January 4, 2011 appellant requested reconsideration and provided a copy of
Dr. Sadana’s June 20, 2010 report. He did not submit any arguments.
By decision dated March 25, 2011, OWCP denied appellant’s request for reconsideration
for the reason that it was not timely filed and failed to present clear evidence of error.

2

LEGAL PRECEDENT
Section 8128(a) of FECA2 vests OWCP with discretionary authority to determine
whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted it under section 8128(a).4 This section does not mandate that
OWCP review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought.5
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by it in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.7 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
2

Id. at §§ 8101-8193.

3

Id. at § 8128(a).

4

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

3

a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.8
ANALYSIS
In its March 25, 2011 decision, OWCP properly determined that appellant failed to file a
timely request for reconsideration. It rendered its last merit decision on November 2, 2009.
Appellant’s January 4, 2011 letter requesting reconsideration was submitted more than one year
after the November 2, 2009 merit decision and was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, OWCP properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening his case for merit review under
section 8128(a) of FECA, notwithstanding the untimeliness of his application. It reviewed the
evidence submitted by appellant in support of his application for review, but found that it did not
clearly show that OWCP’s prior decision was in error.
The Board finds that appellant’s January 4, 2011 request for reconsideration failed to
show clear evidence of error. Appellant did not make any arguments. However, in support of
his untimely request for reconsideration, he submitted Dr. Sadana’s June 20, 2010 report in
which Dr. Sadana noted appellant’s work involved repetitive movements of the wrists and
fingers, that he had pain and discomfort of the wrists while at work and was dropping things out
of his hands. Dr. Sadana also noted that appellant’s hands fell asleep while riding a bicycle. He
repeated his previous diagnosis of carpal tunnel syndrome and recommended a release of the left
carpal tunnel neurolysis and synovectomy. Additionally, Dr. Sadana opined that appellant had
“a history of repetitive movements of the wrists and fingers at work and this is work related.”
While his report notes appellant’s status and provides some support for causal relationship, this
is insufficient to raise a substantial question concerning the correctness of OWCP’s decision and
is insufficient to demonstrate clear evidence of error. Likewise the copy of the previously
submitted NCS report, which was previously reviewed by OWCP, does not offer any
information that raises a substantial question concerning the correctness of its decision.
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
report, which if submitted prior to OWCP’s denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of a case.9
Consequently, the evidence submitted by appellant on reconsideration is insufficient to
establish clear evidence of error on the part of OWCP such that it abused its discretion in
denying merit review. On appeal, appellant disputed that his reconsideration request was
8

Id.

9

Annie L. Billingsley, 50 ECAB 210 (1998).

4

untimely, as his physician, Dr. Sadana, submitted his report dated June 20, 2010. While the
report was received on August 11, 2010, he did not request reconsideration from OWCP until
January 4, 2011, which was more than one year after the November 2, 2009 merit decision, and
was thus untimely.10 As discussed, Dr. Sadana’s June 20, 2010 report is insufficient to establish
clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

10

OWCP regulations provide that a request for reconsideration be sent by the employee (or representative) to the
address as instructed by OWCP in the final decision. 20 C.F.R. § 10.606(a). The Board notes that OWCP’s
November 2, 2009 decision contained appropriate appeal rights along with instructions on how to exercise each
appeal right.

5

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

